Name: Regulation No 51/65/EEC of the Commission of 1 April 1965 amending the common quality standards for certain fruits and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31965R0051Regulation No 51/65/EEC of the Commission of 1 April 1965 amending the common quality standards for certain fruits and vegetables Official Journal 055 , 03/04/1965 P. 0793 - 0797 Danish special edition: Series I Chapter 1965-1966 P. 0050 English special edition: Series I Chapter 1965-1966 P. 0057 Greek special edition: Chapter 03 Volume 1 P. 0171 Spanish special edition: Chapter 03 Volume 1 P. 0134 Portuguese special edition Chapter 03 Volume 1 P. 0134 Finnish special edition: Chapter 3 Volume 1 P. 0107 Swedish special edition: Chapter 3 Volume 1 P. 0107 REGULATION NO 51/65/EEC of 1 April 1965 amending the common quality standards for certain fruit and vegetables THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Having regard to Regulation No 23 (1) on the progressive establishment of a common organisation of the market in fruit and vegetables, and in particular Article 4 (3) thereof; Whereas there have been major advances in marketing techniques for certain fruit and vegetables; Whereas because of these new techniques, which are linked inter alia to the requirements of consumers and wholesalers, the common quality standards for several products must be amended to adapt them to the new requirements; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables; HAS ADOPTED THIS REGULATION: Sole Article Annexes II/4 and II/5 to Regulation No 23 and Annexes I/5 and I/8 to Regulation No 58 (2) shall be amended as shown in the Annexes to this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1965. For the Commission The President Walter HALLSTEIN (1) OJ No 30, 20.4.1962, p. 965/62. (2) OJ No 56, 7.7.1962, p. 1606/62. ANNEX I Amendments to the common quality standards for peaches (Annex II/4 to Regulation No 23) I. Section III : "SIZING": - The scale for sizing by diameter shall be replaced by the following: "90 mm and over 80 mm and over but under 90 mm 73 mm and over but under 80 mm 67 mm and over but under 73 mm 61 mm and over but under 67 mm 56 mm and over but under 61 mm 51 mm and over but under 56 mm". - The following shall be substituted for the subparagraph beginning: "In addition, peaches with a circumference of...": "In addition, peaches (except for those of the "Extra" Class) with a circumference of 15/16 cm or a diameter of 47/51 mm will be accepted up to 31 July." II. Section IV : "TOLERANCES": The following shall be substituted for the provisions of paragraph B, "Size tolerances": "10 % by number or weight of fruit per package up to 1 cm more or less in circumference than stated and up to 3 mm more or less in diameter than stated." ANNEX II Amendments to the common quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives (Annex II/5 to Regulation No 23) I. Section II, paragraph C (ii) : "Class II": The final subparagraph shall be deleted. II. Section V, paragraph B : "Packaging": - The following shall be substituted for the third subparagraph: "The produce may be arranged in one or more layers, each layer containing the same number of units. Curled-leaved endives and lettuces (with the exception of cos lettuces) must be heart to heart when arranged in two layers unless the layers are separated by some appropriate protective material." ANNEX III Amendments to the common quality standards for carrots (Annex I/5 to Regulation No 58) I. Section II : "QUALITY REQUIREMENTS": - Paragraph B : "Minimum requirements" subparagraph (i): - second indent : the word "cleaned" shall be substituted for the word "washed". - final indent : the word "re-dried" shall be substituted for the word "dried". - Paragraph C : "Classification": Subparagraph (i) : "Extra" Class: - first subparagraph : the phrase "and must be cleaned", shall be substituted for the phrase "and must be-washed". - the following shall be substituted for the final subparagraph: "Carrots in this class must have the characteristics and colouring typical of the variety. Green or violet/purple tops are not allowed." Subparagraph (ii) : Class I: - second subparagraph the phrase, "the small terminal root may be missing" shall be deleted. - the following shall be substituted for the final indent:"Green or violet/purple tops up to 10 cm for roots not longer than 8 cm and up to 28 cm for other roots are allowed." Subparagraph (iii) : Class II: - The following shall be substituted for the final subparagraph: "Green or violet/purple tops up to 20 cm for roots not longer than 10 cm and up to 30 cm for other roots are allowed." II. Section III : "SIZING": The following shall be substituted for the final subparagraph: "For Classes I and II, the difference in diameter or weight between the smallest and the largest root in any one package must not be more than 30 mm or 200 g. However, if loaded in bulk (Class II) the roots need only meet the minimum size requirement." III. Section IV : "TOLERANCES": - Paragraph A : "Quality tolerances": Subparagraph (i) : "Extra" Class: - The following shall be substituted for the first indent: "5 % by weight of roots having tops with a slight trace of green or violet/purple colouring, this tolerance not being taken into consideration in the calculation of cumulative tolerances." Subparagraph (iii) : Class II: - The following sentence shall be added: "When the roots are loaded in bulk, this tolerance applies to each unit of transport or to each lot if the unit of transport contains several lots." - Paragraph B : "Size tolerances": - The following sentence shall be added: "When the roots are loaded in bulk, this tolerance applies to each unit of transport or to each lot if the unit of transport contains several lots." IV. Section V : "PACKAGING AND PRESENTATION": - The following shall be substituted for paragraph A : "Uniformity": "The contents of each package, or of each lot if the roots are loaded in bulk, must be of the same variety, quality and-if the produce has to be sized-size." - Paragraph B : "Packaging": Final subparagraph : the word "cleaned" shall be substituted for the word "washed". V. Section VI : "MARKING": - The following shall be substituted for paragraph B : "Nature of the produce": "(i) Name of the variety for the "Extra" Class, >PIC FILE= "T0001578"> - The following shall be substituted for paragraph D : "Commercial specifications": "Quality Class: - Number of bunches in the case of bunched carrots." ANNEX IV Amendments to the common quality standard for cherries (Annex I/8 to Regulation No 58) I. Section II : "QUALITY REQUIREMENTS": - Paragraph B : "Minimum requirements" : subparagraph (i): - The following shall be substituted for the first indent: "- whole; - of fresh appearance". - The item, "free from all blemishes, including in particular marks left by hail, burns, scars and bruises" (final indent) shall be deleted. - Paragraph C : "Classification": - The following shall be substituted for subparagraph (ii) : "Class I": "Fruit of this class must be of good quality. It must possess the characteristics typical of the variety. However, the following are allowed: - a slight defect in shape or development; - a slight defect in colouring. It must be free from burns, scars, bruises and marks left by hail." II. Section V : "PACKAGING AND PRESENTATION": - The following shall be substituted for paragraph A : "Uniformity": "The contents of each package must be uniform and consist exclusively of fruit of the same variety and quality. The fruit must be of reasonably uniform size. In addition, fruit graded in the "Extra" class must be of uniform colouring and maturity." - Paragraph B : "Packaging": First subparagraph : the sentence, "The fruit must be separated from the bottom, sides and lid, if any, by appropriate protection", shall be deleted.